People v Butler (2020 NY Slip Op 00092)





People v Butler


2020 NY Slip Op 00092


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Singh, Moulton, JJ.


702/18 10716A 10716

[*1] The People of the State of New York, Appellant,
vTravis Butler, Defendant-Respondent.


Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for appellant.
The Bronx Defenders, Bronx (Courtney S. Dixon of counsel), for respondent.

Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered on or about November 20, 2018, which, to the extent appealed from, dismissed 10 counts of the indictment upon inspection of the grand jury minutes, unanimously reversed, on the law, the motion to dismiss denied, and the dismissed counts reinstated. Appeal from order, same court and Justice, entered on or about March 7, 2019, which effectively granted reargument, and upon reargument, adhered to its original order, unanimously dismissed, as academic.
The grand jury testimony established, among other things, that after defendant and another man approached the victim, defendant cut the victim's forehead with a razor blade, the other man hit the victim in the back of the head with a hard object, and both men punched the victim. Immediately after the attack, the victim noticed that the cell phone he had used shortly before the attack was missing. Either directly or by way of reasonable circumstantial inferences, this evidence was sufficient to support an indictment for each of the robbery, larceny, weapon and assault-related charges that the court dismissed (see generally People v Swamp , 84 NY2d 725, 730 [1995]; People v Deegan , 69 NY2d 976, 979 [1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK